Opinion filed November 1, 2007











 








 




Opinion filed November 1,
2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00313-CV
                                                    __________
 
                                        MARK KUPSTIS, Appellant
 
                                                             V.
 
                             FIELD
OFFICER DAVIS ET AL, Appellees
 

 
                                         On
Appeal from the 259th District Court
 
                                                           Jones
County, Texas
 
                                                   Trial
Court Cause No. 20,633
 

 
                                              M E
M O R A N D U M   O P I N I O N
Appellant=s pro se lawsuit was dismissed on May 30, 2007.  A
motion for new trial was not filed.  On October 18, 2007, appellant filed in
this court his notice of appeal.  On the same date, the clerk of this court
wrote the parties advising them that it appeared that an appeal had not been
timely perfected and requesting appellant to respond showing grounds for
continuing the appeal.




Appellant has responded by contending that the trial
court=s letter dated October 5, 2007, addressed to him at
the Robinson Unit advising him that his case was dismissed on May 30, 2007,
establishes when he received notice of the dismissal.  Therefore, under Tex. R. Civ. P. 306a(4), appellant
argues that he has timely perfected this appeal because he filed his notice of
appeal within twenty days of the October 5 letter.  We disagree.
Appellant correctly notes that Rule 306a(4) allows a
party who has neither received notice of a judgment nor acquired actual
knowledge of a judgment additional time in which to perfect an appeal.  However,
Rule 306a(4) also provides that Ain
no event shall such [appellate due dates] begin more than ninety days after the
original judgment or other appealable order was signed.@  Under the facts of this case, the last day a
notice of appeal could be timely filed under the provisions of Rule 306a(4) was
August 28, 2007, ninety days after the judgment was signed.  Moreover, we note
that appellant has failed to comply with the requirements of Tex. R. Civ. P. 306a for establishing
when notice was received.
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
November 1, 2007
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.